DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-9 in the reply filed on 03/09/2021 is acknowledged.  The traversal is on the ground(s) that Ueda does not provide a rail with excellent strength and toughness, Ueda exhibits carbonitrides to improve hardness rather than a microstructure of original austenite grains to improve strength and toughness, and Nb and V microalloying is used in Ueda while V and Ti .  This is not found persuasive because the previously mentioned strength, toughness, microstructure of original austenite grains, and V and Ti composite microalloying are not claimed features, and .
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "start rolling temperature" and “final rolling temperature” in claim 1 are terms which render the claim indefinite.  The unit of measurement is not set and may be Fahrenheit, Celsius, or Kelvin, which would result in different temperature ranges according to the range claimed. The claim shall be interpreted as the temperature ranges being in Celsius.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation V of , and the claim also recites V + 5Ti of 0.12-0.13 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 3-9 are rejected due to dependence upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuechun et al. (CN-105177431-A), hereinafter Yuechun, references are made to the English translation provided from EPO, in view of Ueda et al. (JP-2005171327-A), hereinafter Ueda, references are made to the English translation provided from EPO.
Regarding Claim 1, Yuechun teaches an over-eutectoid steel rail ([P. 2 Par. 4]) comprising a composition as shown in Table 1.
Table 1
Element
Claim
Yuechun
Citation
Relationship
C
0.85-0.94
0.85-0.95
P. 2 Par. 14
Overlapping
V
0.03-0.08
0.045-0.095
P. 2 Par. 14
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Ueda teaches a hypereutectoid rail ([0013]) having a composition which overlaps the composition of Yuechun ([0010]), which further comprises 0.005-0.05 Ti in order to beneficially prevent oxidation and improve the structure of heat-affected zones ([0032]) which encompasses the claimed 0.011-0.02 Ti.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to have applied the Ti content of Ueda to the rail of Yuechun in order to beneficially prevent oxidation and improve the structure of heat-affected zones of the rail as discussed above.
Since Yuechun as modified by Ueda contains 0.03-0.08 V and 0.005-0.05 Ti, it would contain V + 5Ti of 0.055-0.33 which encompasses the claimed V + 5Ti of 0.12-0.14.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Yuechun further teaches the rail being produced by a method including a hot rolling as shown in Table 2.
Table 2
Element
Claim
Yuechun
Citation
Relationship
Tstart
1100 + a(V + 5Ti) Where 500 ≤ a ≤ 800 Which is 1160-1212˚C
 1150-1220˚C
P. 4 Par. 10
Overlapping
Tfinal-
750 + b(V + 5Ti) 
Where 300 ≤ b ≤ 500
Which is 786-820˚C
800-900˚C
P. 4 Par. 10
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 2, Yuechun as modified by Ueda teaches the claim limitations discussed above. Yuechun as modified by Ueda teaches the composition as shown in Table 3 as discussed above.
Table 3
Element
Claim
Yuechun as modified by Ueda
Citation
Relationship
V
0.045-0.055
0.045-0.095
YuechunP. 2 Par. 14
Overlapping
Ti
0.014-0.02
0.005-0.05
Ueda
([0032])
Encompassing
V + 5Ti
0.12-0.13
0.055-0.33
By amounts above
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Regarding Claims 3 and 4, Yuechun as modified by Ueda teaches the claim limitations discussed above. Yuechun further teaches the rail comprising the elements shown in Table 4.
Table 4
Element
Claim 3
Claim 4
Yuechun
Citation
Relationship
Si
0.4-0.9
0.55-0.65
0.55-0.75
P. 2 Par. 14
Within Claim 3
Overlapping Claim 4
Cr
0.2-0.6
0.4-0.55
0.35-0.5
P. 2 Par. 14
Within Claim 3 Overlapping Claim 4
P
≤ 0.02
≤ 0.014
≤ 0.01
P. 2 Par. 14
Within Claim 3
Within Claim 4
S
≤0.008
≤ 0.005
No disclosed content (0%)
None disclosed
Within Claim 3
Within Claim 4


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	It would have been obvious to a person having ordinary skill in the art to have applied the upper limit of Mn of Ueda to the rail of Yuechun because Ueda teaches a higher amount of Mn in order to beneficially increase hardness, strength, and wear resistance as discussed above.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Yuechun does not disclose the claimed N of 0.06-0.09 of Claim 3 or the N of 0.06-0.07 of Claim 4.
	Ueda teaches a N content of 0.006 to 0.05 in order to beneficially improve the hardness ([0022]), which borders the claimed 0.06-0.09 and 0.06-0.07 N such that a person having ordinary skill in the art would not expect a difference in properties across such a gap.


	Regarding Claim 5, Yuechun as modified by Ueda teaches the claim limitations discussed above. Yuechun teaches a multi-stage cooling heat treatment, the first stage starting at 800-830˚C and continuing to a final cooling temperature of 550-600˚C (P. 4 Par. 15 – P. 5 Par. 1) followed by air cooling once the temperature is 400-430˚C (P. 5 Par. 2-3) which comprises the claimed rapid cooling when a surface temperature of the railhead drops to 20-50˚C below the final rolling temperature after the rolling; ending the rapid cooling and continuing air-cooling the rail to room temperature when the surface temperature of the railhead drops to 450-550˚C.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). 


	Regarding Claims 6 and 7, Yuechun as modified by Ueda teaches the claim limitations discussed above. Yuechun teaches a cooling rate of the first stage being 6-10˚C/s from 800-830˚C to 550-600˚C, with the minimum rate in place so that the hardened layer of the rail head is not shallow (P. 5 Par. 1) and the second stage being 2-3.5˚C/s from 550-600˚C to 400-430˚C (P. 5 Par. 2) however, Ueda teaches a cooling rate with a minimum of 1˚C/s from the austenite region temperature to 450-650˚C in order to prevent pearlite transformation which would produce low hardness ([0040]-[0041]). Since Yuechun and Ueda’s rates and temperature ranges are overlapping and the lower limits are for the same purpose, a person having ordinary skill in the art would use Ueda’s lower rate in order to provide for a simpler cooling treatment that could be performed in a single stage. Such a cooling treatment of 1-10˚C/s from 800-830˚C to 400-430˚C encompasses the claimed cooling rate for rapid cooling of 2-5˚C/s of Claim 6 and the cooling rate for rapid cooling of 4.5-4.9˚C/s of Claim 7.


Regarding Claims 8 and 9, Yuechun as modified by Ueda teaches the claim limitations discussed above. Yuechun further teaches that the cooling rate may be controlled by applying compressed air (P. 5 Par. 2) which encompasses the claimed method of rapid cooling is to apply a cooling medium to a top surface of the railhead and two sides of the rail of Claim 8 and is within the claimed cooling medium is compressed air and/or a water-air spray mixture of Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736